DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 03/30/2022, and 
Authorization for the below examiner’s claim amendments was given by Email by Mr. Abu Raez (Reg. No. 74202) on 04/27/2022.

The amendments filed on 03/30/2022 have been entered.
The claims amendments overcome the objections and the USC 103 rejections previously set forth in the Office Action mailed on 12/30/2021.
Based on the applicant’s remark filed on 03/30/2022, the USC 112(a) rejection  previously set forth in the Office Action mailed on 12/30/2021 is withdrawn.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1. (Currently amended) A method comprising: 
2determining, by a dynamic routing protocol on a network device, whether a route 3entry stored in a local data structure corresponds to a black hole route based on a 4first indicator in the entry, 
wherein the route entry is generated from information learned 5by the dynamic routing protocol through another source; 
6in response to a determination that the route entry corresponds to is the black 7hole route, generating, by the dynamic routing protocol at the network device, a route 8update advertisement that advertises a route 9of the route entry for the dynamic routing protocol, wherein the route update 10advertisement includes a second indicator that indicates the advertised route as the 11black hole route,
wherein an unused bit in an Autonomous System (AS) external Link State Advertisement (LSA) associated with an Open Shortest Path First (OSPF) protocol is modified to facilitate the second 5indicator; and 
12sending, by the dynamic routing protocol, the route update advertisement to a 13respective neighbor network device.  

12. (Previously Presented) The method of claim 1, wherein the source includes one or 2more of: a second routing protocol, a static route, and a directly connected route.  

13-5. (Canceled).  

126. (Previously Presented) The method of claim 1, wherein the data structure includes a routing table generated by the dynamic routing protocol.  

17. (Original) The method of claim 6, wherein the routing table is a Forwarding 2Information Base (FIB).  

18. (Previously Presented) The method of claim 1, wherein determining whether the route 2entry corresponds to the black hole route further comprises: 3reviewing the route entry for the route; 4wherein the first indicator is route type in the 5route entry.  

19. (Currently amended) A network device, comprising: 
2processing circuitry; 3a dynamic routing logic block to execute a dynamic routing protocol for the 4network device, 
wherein the dynamic routing logic block comprises: 
5a determination logic block to determine whether a route entry stored in 6a local data structure corresponds to a black hole route based on a first indicator 7in the entry, 
wherein the route entry is generated from information learned by the 8dynamic routing protocol through another source; 
9a generation logic block to, in response to a determination that the route 10corresponds to the black hole route, generate, at the network device, a route 11update advertisement that advertises a 12route of the route entry for the dynamic routing protocol, wherein the route 13update advertisement includes a second indicator that indicates the advertised 14route as the black hole route,
wherein an unused bit in an Autonomous System (AS) external Link State Advertisement (LSA) associated with an Open Shortest Path First (OSPF) protocol is modified to facilitate the second 5indicator; and 
15an advertisement logic block to advertise the route update advertisement 16 to a respective neighbor network device.  
3	
10. (Previously presented) The network device of claim 9, wherein the dynamic routing 2 protocol is one or more of: Open Shortest Path First (OSPF) and Border Gateway 3Protocol (BGP).  

111-12. (Canceled).  

113. (Currently amended) A non-transitory machine-readable storage medium storing 2instructions, which when executed by a processor causes the processor to: 
3determine, by a dynamic routing protocol on a network device, whether a route 4entry stored in a local data structure corresponds to a black hole route based on a 5first indicator in the entry, 
wherein the route entry is generated from information learned 6by the dynamic routing protocol through another source; 
7in response to a determination that the route entry corresponds to the black hole 8route, generate, by the dynamic routing protocol at the network device, a route update 9advertisement that advertises a route of the 10route entry for the dynamic routing protocol, wherein the route update advertisement 11includes a second indicator that indicates the advertised route as the black hole route,
wherein an unused bit in an Autonomous System (AS) external Link State Advertisement (LSA) associated with an Open Shortest Path First (OSPF) protocol is modified to facilitate the second 5indicator; 12and 
13send, by the dynamic routing protocol, the route update advertisement to a 14respective neighbor network device.  

114. (Previously Presented) The storage medium of claim 13, wherein the instructions, 2which when executed by the processor causes the processor further to modify an 3Attribute Type Code field in a Border Gateway Protocol (BGP) update message to facilitate the second indicator.  

115-18. (Cancelled). 

119. (Previously Presented) The storage medium of claim 13, wherein the data 2structure includes a routing table generated by the dynamic routing protocol.  

120. (Previously presented) The storage medium of claim 19, wherein the routing table is 2a Forwarding Information Base (FIB).  

121. (Previously presented) The method of claim 1, wherein the dynamic routing protocol 2is one or more of: Open Shortest Path First (OSPF) and Border Gateway Protocol 3(BGP).  

122. (Previously Presented) The method of claim 1, wherein generating the route update 2advertisement further comprises modifying an Attribute Type Code field in a BGP 3update message to facilitate the second indicator.  

123. (Cancelled).  

124. (Previously Presented) The network device of claim 9, wherein the data structure includes a routing table generated by the dynamic routing protocol.  
5	
25. (Previously Presented) The network device of claim 9, wherein the determination logic block is further to: 3review the route entry for the route; 4wherein the first entry is a route type in the route 5entry.  

126. (Currently Amended) The network device of claim 9, wherein the source includes 2one or more of: a second routing protocol, a static route, and a directly connected route.  

127. (Previously Presented) The storage medium of claim 13, wherein the instructions, 2which when executed by the processor causes the processor further to: 3review the route entry for the route; 4wherein the first indicator is a route type in the route 5entry.  

128. (Previously Presented) The storage medium of claim 13, wherein the source includes 2one or more of: a second routing protocol, a static route, and a directly connected route. 
 
Allowable Subject Matter
Above Claims 1-2, 6-10, 13-14, 19-22, 24-28 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Smith et. al. (US 20140331308 A1),
Ettema et. al. (US 9860208 B1),
Gold et. a. (US 20060242694 A1),
Zhang (US 20130308441 A1), 
Csaszar et. a. (US 20130089094 A1), and
Das et. al. “Security Measures for Black Hole Attack in MANET: An Approach”, 06/2012, Computer Science ArXiv.

Smith discloses a network operations center (NOC) used to generate an iBGP advertisement, which is then forwarded by iBGP router to border BGP routers to update a routing table or FIB. If a DoS is detected, by a customer/subscriber or the ISP, then the customer, subscriber, or ISP can remotely trigger, via NOC, combined destination and source address black hole filtering on the network. When combined BHFing is triggered, an iBGP advertisement is generated by iBGP router, where the iBGP advertisement is generated by iBGP router to update the next hop address for the network traffic, where the iBGP advertisement also includes information to overwrite a next hop address to a source address/network of the attack traffic. Ettema discloses a routing table can be updated (e.g., adding or removing an entry for that device to virtual device mapping or changing an availability field value, etc.). A table, routing rules can also be included to indicate whether or not a communication from a compromised device to a given target device should be redirected to the corresponding virtual device in the honey network. Gold discloses Device: OSPF Black Hole Unicast routing protocols such as Open Shortest Path First (OSPF) along with the strict unicast reverse path forwarding (uRPF) feature can be used to implement a route based black hole system. Zhang discloses AS -External-LSA: AS -External-LSA is generated, describes a route to other Autonomous Systems (AS), and propagates to the whole AS (except Stub areas). A default route can also be described using an AS-External LSA, for notifying a reachable IP prefix introduced into the OSPF from other protocols. Csaszar discloses The capability of fast path notification can be signaled separately or can be included in OSPF-TE or ISIS-TE's Node Capability descriptor. Both protocols have free bits that could be allocated for this feature. Das discloses identifying blackholes based on bit entry.
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses 6in response to a determination that the route entry corresponds to is the black 7hole route, generating, by the dynamic routing protocol at the network device, a route 8update advertisement that advertises a route 9of the route entry for the dynamic routing protocol, wherein the route update 10advertisement includes a second indicator that indicates the advertised route as the 11black hole route, wherein an unused bit in an Autonomous System (AS) external Link State Advertisement (LSA) associated with an Open Shortest Path First (OSPF) protocol is modified to facilitate the second 5indicator; and accordingly 12sending, by the dynamic routing protocol, the route update advertisement to a 13respective neighbor network device. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497